ITEMID: 001-75701
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: PIRINEN v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Ms Arja Tuulikki Pirinen, is a Finnish national who was born in 1946 and lives in Palojoki. She is represented before the Court by Mr Jarmo Kinnunen, a lawyer practising in Espoo. The Finnish Government (“the Government”) are represented by their Agent, Mr Arto Kosonen of the Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties and as they appear from the documents, may be summarised as follows.
On 30 March 1994 the Municipal Pensions Board (kuntien eläkelautakunta, kommunernas pensionsnämnd) dismissed the applicant’s application for a disability pension from 1 January 1994.
On 30 March 1995 the Supreme Administrative Court (korkein hallinto-oikeus, högsta förvaltningsdomstolen) quashed the decision and remitted the case for fresh examination.
On 18 April 1995 the Local Government Pensions Institution (kuntien eläkevakuutus, kommunernas pensionsförsäkring) issued a new decision granting the applicant a disability pension from 1 February 1995 based on her inability to work since 11 January 1995, i.e. it did not grant her a pension for the period 1 January 1994 to 31 January 1995.
The applicant appealed to the Insurance Court (vakuutusoikeus, försäkringsdomstolen), which upheld the decision on 7 November 1996.
On 13 December 1996 the applicant applied again for a disability pension from 1 January 1994 to 31 January 1995. On 16 December 1996 the Local Government Pensions Institution upheld its previous provisional decision of 5 January 1996, according to which the applicant was granted a disability pension only from 1 February 1995.
The applicant appealed to the Municipal Pensions Board, maintaining that she had been unfit to work from 26 November 1993 and requesting a disability pension from 1 January 1994 with interest. She relied on a medical doctor’s statement of 22 March 1997 (according to which she had been unfit to work from 26 November 1993) and an ENMG-report of 3 March 1997. The Local Government Pensions Institution submitted its observations and the applicant submitted her observations in reply. On 14 May 1997 the Municipal Pensions Board dismissed the appeal, maintaining that the applicant’s working capacity prior to 11 January 1995 had not been reduced to an extent entitling her to a disability pension.
The applicant appealed further to the Insurance Court, repeating her contention about the date of her inability to work and appending, inter alia, a medical doctor’s statement of 20 August 1997 (in which she was regarded as unfit to work from 26 November 1993, and which, inter alia, described her finger problems). The Local Government Pensions Institution submitted its observations and the applicant submitted her observations in reply. On 26 February 1998 the Insurance Court dismissed the appeal, giving the following reasons:
“The reasons are mentioned in the Municipal Pensions Board’s decision. The presented evidence doest not warrant a different conclusion as regards the assessment of [the applicant’s] capacity for work.”
On 22 December 1999 the applicant applied again for a disability pension from 1 January 1994 maintaining her unfitness to work from 26 November 1993. She appended a medical doctor’s report of 14-15 December 1999. On 14 February 2000 the Local Government Pensions Institution, having examined the application in the light of the fresh medical report, dismissed it, maintaining that there was no new evidence which justified any different conclusion as regards the date of her incapacity to work.
The applicant appealed to the Municipal Pensions Board, repeating her previous requests and claiming interest, reimbursement of her appeal costs and an oral hearing and also relying on Article 6 of the Convention. She identified herself and two medical doctors (K. and L., or alternatively H.) as witnesses and specified the topics for their proposed testimony. She relied on two medical doctors’ statements of 27 March 2000 and 26-30 June 2000 respectively, a copy of a scientific article and two copies of a doctoral thesis. The Local Government Pensions Institution submitted its observations and the applicant submitted her observations in reply. On 27 September 2000 the Municipal Pensions Board dismissed the appeal. It held:
“On 18 April 1995 the Local Government Pensions Institution found that your working capacity has been reduced to an extent entitling you to a disability pension from 11 January 1995. Based on the newly presented medical evidence your disability to work cannot be regarded as having begun earlier than 11 May 1995. Your request for a disability pension from 1 January 1994 with interest has consequently been dismissed.
As regards an oral hearing, the Municipal Pensions Board finds, based on the presented medical and other evidence, that it is not necessary to hold one.”
The applicant appealed further to the Insurance Court claiming a disability pension from 1 January 1994 with interest, reimbursement of her appeal costs and an oral hearing. She complained that the Municipal Pensions Board had taken into account the medical doctor’s statement of 27 March 2000 although she had expressly stated in her observations in reply that she would not submit the statement in question. She complained that the Municipal Pensions Board had apparently invited the statement of its own motion and that she had not been given an opportunity to present her observations on that statement. She also complained about the allegedly inadequate reasoning of the Municipal Pensions Board, in particular as regarded the problem with her fingers, so-called limited joint mobility. She further pointed out that there had been a typing error as regards the date of her disability to work. She proposed herself and two medical doctors (K. and L.) as witnesses for an oral hearing and specified that she would testify about her illnesses and inability to work from 1993 or 1994 and the effect of her finger problems on her working capacity, and that the doctors were to be heard concerning the date of the applicant’s incapacity to work and, in particular, the effects of her finger problems.
The Insurance Court received medical doctors’ statements of 2 October 1998, 12 April 1999, 28 February 2001 and 25 January 2002 respectively. The Local Government Pensions Institution submitted its observations and the applicant submitted her observations in reply. On 30 May 2002 the court dismissed the appeal without an oral hearing. It reasoned, inter alia:
“Based on the available documents, [the medical doctor’s] statement of 27 March 2000 arrived at the Municipal Pensions Board from the Local Government Pensions Institution on 15 June 2000 together with the applicant’s appeal. Consequently, the Municipal Pensions Board did not invite the statement in question and has therefore not acted erroneously as claimed by the applicant.”
As regards the requested oral hearing it reasoned:
“... Proceedings before the Insurance Court are normally in writing. The Insurance Court must hold an oral hearing if requested by a private party. A case may however be examined without an oral hearing if ... it is manifestly unnecessary due to the nature of the matter or other reasons. If a party requests an oral hearing he or she must indicate the reasons why it would be necessary and what kind of evidence he or she would present at the hearing. The lack of necessity for an oral hearing is assessed on the basis of these grounds and a hearing may be dispensed with if it is highly likely that it would not be useful. An oral hearing concerning subjective medical hardships is usually unnecessary provided that there is proper and adequate written medical evidence at hand.
The case concerns the question whether [the applicant] was ... unfit to work before January 1995. The same issue has been examined in written proceedings before. The Insurance Court finds that [the applicant’s] subjective views have already been adequately established in the prior examinations, and that hearing her for this reason is therefore unnecessary, taking into account in particular the lapse of time.
It appears from the documents that ... K. has personally attended to [the applicant] from 29 January 1997. ... L. met [the applicant] for the first time on 30 March 1999. The heading of L.’s medical statement of 12 April 1999 reads: ‘A specialist’s statement and summary for the Insurance Court, based on documents and one meeting with the patient.’ Both medical doctors’ opinions are therefore based on what [the applicant] had told them and on an assessment of documents, which means that they cannot give a valuation based on their personal examination about the applicant’s state of health at the relevant time. The Insurance Court has apparently had at its disposal similar documentary evidence as they did. In these circumstances written evidence is regarded as sufficient. There is a medical doctor in the composition of the Insurance Court, which guarantees sufficient expertise on medical questions.
The Insurance Court finds that the hearing of K. and L. about their conclusions concerning [the applicant’s] working capacity based on written material is unnecessary, taking into account the Insurance Court’s composition and the fact that their observations are apparent from their written statements. ...”
As regards the subject-matter of the appeal, the court held:
“The reasons are mentioned in the Municipal Pensions Board’s decision. The Insurance Court however corrects the date of 11 May 1995 to 11 January 1995. The presented new evidence does not give rise to different conclusions about the applicant’s working capacity. In addition, the Insurance Court notes the following: In the previous proceedings in the matter, which have taken place closer in time to the disputed events, the alleged finger problem has not been raised in the pension applications, appeals or other documents, and its importance to the applicant’s working capacity has not been identified as significant in the previous medical doctors’ statements. The newly presented evidence ... does not warrant a conclusion that the applicant was unfit to work during the time mentioned in the application either.”
At the time of the first two sets of proceedings the procedure in the Municipal Pensions Board and Insurance Court was written. When there were exceptional reasons, the court could however decide to hold an oral hearing. As to the third set of proceedings, the Municipal Pensions Board and the Insurance Court were under a Convention obligation to hold a public hearing. If not otherwise provided by an Act, the Administrative Judicial Procedure Act (hallintolainkäyttölaki, förvaltningsprocesslagen; Act no. 586/1996) applies to proceedings before the Municipal Pensions Board and the Insurance Court. They must hold an oral hearing when necessary for the purposes of establishing the facts of the case. The parties, witnesses and experts may be heard and other evidence received in an oral hearing. The Insurance Court must hold an oral hearing if a private party so requests, unless a hearing is manifestly unnecessary in view of the nature of the matter or for another reason (sections 37 and 38).
The compositions of the Municipal Pensions Board and the Insurance Court include a medical doctor in cases where medical assessment is necessary (section 7 of the then Act on Municipal Pensions (kunnallisten viranhaltijain ja työntekijäin eläkelaki, lagen om pension för kommunala tjänsteinnehavare och arbetstagare) and section 5 of the then Insurance Court Act).
Everyone is entitled to have his or her case examined before a public authority without undue delay (section 21 of the Constitution of Finland (perustuslaki, grundlag; Act no. 731/1999). A decision must be reasoned (section 21(2) of the Constitution of Finland (Suomen perustuslaki, Finlands grundlag; 731/1999). At the relevant time Chapter 24, Article 4 (165/1998) of the Code of Judicial Procedure (oikeudenkäymiskaari, rättegångsbalken) provided that a judgment must be reasoned, indicating the facts and the legal argumentation on which it was based and the grounds which have led the court to hold a disputed issue established or unsubstantiated.
